[J-67-2019] [MO: Baer, J.]
                   IN THE SUPREME COURT OF PENNSYLVANIA
                                MIDDLE DISTRICT


 IN RE: GRAND JURY INVESTIGATION                 : No. 18 MM 2019
 NO. 18                                          :
                                                 :
                                                 :
 PETITION OF: C.S.                               :
                                                 : ARGUED: September 10, 2019
                                                 :
                                                 :
                                                 :


                                CONCURRING OPINION


JUSTICE DONOHUE                                         DECIDED: January 22, 2020

       The Majority grants Petitioner relief on his statutory claim that the supervising

judge of the Franklin County Court of Common Pleas erred by ordering the public release

of the county Grand Jury Investigation 18 report (“Report”), because the Report is not

statutorily authorized by the Investigating Grand Jury Act (“Act”), 42 Pa.C.S. § 4541–

4553. I join the Majority Opinion because I agree that the Report does not meet the

statutory definition of an investigating grand jury report, 42 Pa.C.S. § 4542, and with the

Majority’s reasons on this point. I write separately to express my concern that the Majority

Opinion could be read to say that a county investigating grand jury is restricted to

investigating organized crime and/or public corruption. Majority Op. at 9-10.

       A multicounty IGJ’s investigatory scope is restricted to “organized crime or public

corruption or both involving more than one county of the Commonwealth” where “the

investigation cannot be adequately performed” by a county investigating grand jury. 42

Pa.C.S. § 4544(a). In contrast, a county IGJ’s investigatory scope is unfettered: a county
IGJ may be empaneled to investigate “the existence of criminal activity within the county

which can best be fully investigated using the investigative resources of the grand jury.”

42 Pa.C.S. § 4543(b). Such criminal activity could include organized crime and/or public

corruption within the investigating county, but, unlike a multicounty IGJ, it is not restricted

to those matters.1




1 In re Twenty-Fourth Statewide Investigating Grand Jury, 907 A.2d 505 (Pa. 2006), this
Court determined that once empaneled, a multicounty investigating grand jury may
investigate criminal activity unrelated to organized crime or public corruption.
Respectfully, in my view, this interpretation of the Act ignores the limited scope of the
authority of a multicounty investigating grand jury clearly expressed by the General
Assembly. By distinguishing between the requirements for empaneling a multicounty
investigating grand jury, 42 Pa.C.S. § 4544, and the crimes that can thereafter be
investigated, 42 Pa.C.S. § 4548(a), this Court eradicated the distinction between county
and multicounty investigating grand juries so clearly delineated in the Act.

                               [J-67-2019] [MO: Baer, J.] - 2